Douglas, J.,
dissenting. I respectfully dissent. I do not believe that procedural court rules (see Civ.R. 1[A], Crim.R. 1[A] and Evid.R. 101[A]) are other “state law,” as used in R.C. 149.43(A)(1) and as found by the majority. The majority says that “[t]he R.C. 149.43(A)(1) exception for other ‘state law” may include procedural court rules, and does include Crim.R. 6(E).” (Emphasis added.) The majority then engages in a circuitous and confusing, at best, discussion of “procedural matter” versus “substantive matter,” arriving at the astounding statement that “[n]o one has a right to any particular degree of openness or secrecy, except as provided by law.” The majority’s citation for the foregoing is Doyle v. Ohio Bur. of Motor Vehicles (1990), 51 Ohio St.3d 46, 554 N.E.2d 97, which, of course, has nothing to do with this court’s rule-making authority provided by Section 5(B), Article IV of the Ohio Constitution, but involves only administrative rules given the force of law by virtue of specific legislative authority. This court’s constitutional authority for rule-making (or any other grant or mandate found in the Constitution) is not derived from the legislature. The constitutional authority of this court comes directly from the people. If the majority wants all procedural rules of court to be “state law,” then the majority should just say so unequivocally, so that the issue can be debated and all the ramifications of such a decision may be considered.
I write no further on these subjects because I do not believe they are even before us. The preliminary issue to be decided is the applicability of Crim.R. 6(E). If the records in question do not fall under that rule, then it is irrelevant whether the Criminal Rules are “state law” and/or are procedural or substantive.
I concede, without further comment, the historical significance of grand jury “proceedings” being secret. As there are good reasons for the rule, I am in full accord. But that is not the issue here. The question before us is whether grand jury subpoenas and a Grand Jury Witness Record Book are public records and thus available to the public pursuant to R.C. 149.43 or are exempted by the provisions of Crim.R. 6(E). The majority says that the records are not public because they are exempted by the terms of Crim.R. 6(E), that the rule is a “state law” and, thus, that the records are exempt under the state-law provision of R.C. 149.43(A)(1). I respectfully disagree. For the majority to arrive at such a conclusion, the plain and precise language of Crim.R. 6(E) must be tortured.
The majority has set forth the pertinent language of Crim.R. 6(E). The operative language of the rule that is in question is the phrase “other matters occurring before the grand jury.” (Emphasis added.) The grand jury subpoenas *329and the Grand Jury Witness Record Book, says the majority, are “other matters occurring before the grand jury.” I fail to see how inanimate objects (not presented directly to the grand jury), like a subpoena and a record book, can be matters “occurring before” the grand jury. The literal language of the rule does not permit such a construction.
Webster’s Third New International Dictionary (1986) 1561, defines “occur” as to “take place: HAPPEN.” Webster’s, supra, at 197, defines “before”' as “in front of’ or “in the presence of.” Thus, “occurring before” means something that takes place or happens in front of or in the presence of the grand jury. Given that the usual procedure for the issuing of grand jury subpoenas is that the prosecutor prepares the subpoena, gives it to the clerk for recording, who then gives it to the sheriff for service, it is clear that the subpoena is not something that “occurs before” the grand jury.
Probably recognizing this fact, the majority says we should look, for authority, to how federal courts interpret Fed.R.Crim.P. 6(e). In purporting to rely on federal case law, the majority says that “ * * * the former federal rule was similar in content and structure to the current Ohio rule * * My research of. the federal rule indicates that the majority is giving a very liberal interpretation to the word “similar.” Nevertheless, that is not important. What is important is that in 1983, the United States Supreme Court found it appropriate and necessary to amend Fed.R.Crim.P. 6(e) by adding thereto a subsection (6).
Fed.R.Crim.P. 6(e)(6) provides:
“Sealed Records. Records, orders and subpoenas relating to grand jury proceedings shall be kept under seal to the extent and for such time as is necessary to prevent disclosure of matters occurring before a grand jury.” (Emphasis added.) The notes of the Advisory Committee on Criminal Rules, in commenting on this new provision, cite the report of the Comptroller General (Oct. 16, 1980), More Guidance and Supervision Needed over Federal Grand Jury Proceedings 14, as follows:
“ ‘Subpoenas are the fundamental documents used during a grand jury’s investigation because through subpoenas, grand juries can require witnesses to testify and produce documentary evidence for their consideration. Subpoenas can identify witnesses, potential targets, and the nature of an investigation. Rule 6(e) does not provide specific guidance on whether a grand jury’s subpoenas should be kept secret. Additionally, case law has not consistently stated whether the subpoenas are protected by rule 6(e).
“ ‘District courts still have different opinions about whether grand jury subpoenas should be kept secret. Out of 40 Federal District Courts we contacted, 36 consider these documents to be secret. However, 4 districts do make them available to the public.’ ”
*330It is crystal clear that the United States Supreme Court saw the necessity to specifically provide by rule what the majority herein attempts to do by interpretation. I believe it is unfortunate that our Crim.R. 6(E) does not provide that which the federal rule does provide. This belief, however, does not mean we should read into the rule what is clearly not there. This matter should be referred to our Rules Advisory Committee for recommendation.
What is sought by the underlying order of the court of common pleas and both the judgment of the court of appeals and the majority herein in affirming that order is to ensure the secrecy of the records sought to be obtained by appellants. Such a result might be achieved by applying the “confidential law enforcement investigatory records” exception found in R.C. 149.43(A)(1) and (2). The court of appeals did not consider this issue; thus, it would be inappropriate here to engage in a full discussion of the grand jury, its purposes and functions, and how the exception might apply.
I would reverse the court of appeals in its judgment concerning the issue of other matters “occurring before” the grand jury. I would remand the case to the court of appeals for that court to consider appellees’ arguments concerning the exceptions found in R.C. 149.43(A)(1) and (2).
Because the majority does not so direct, I respectfully — but vigorously— dissent.